Citation Nr: 1000721	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed hepatitis B.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and G.R.




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2009.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated hepatitis B residuals are 
shown to be due to an episode of infection to which the 
Veteran as likely as not was exposed during his period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of hepatitis B is due 
to disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Board finds that the Veteran currently is shown to have 
the identified residuals of a hepatitis B infection.  A 
February 2002 VA outpatient treatment report noted that the 
Veteran tested positive for HAV AB.  

A June 2006 VA outpatient report history noted a diagnosis of 
hepatitis B.  Finally, the November 2007 VA examiner noted 
that there was no contention that he had had hepatitis A and 
B.  

Based on its review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that that 
these current residuals of hepatitis B as likely as not are 
due to an episode of infection he experienced during his 
period of active service.  

The Board notes that the Veteran's June 1975 service entrance 
examination noted the Veteran to be in good health.  A May 
1978 clinical record noted that he had complained of having 
weakness, malaise and anorexia.  

In July 1978, the Service Treatment Record (STR) documents 
treatment for hepatitis.  The Veteran was hospitalized from 
July 24 to August 3, 1978.  During that time, the treating 
physician indicated that the Veteran had positive contact 
with another patient who had hepatitis two months prior 
thereto.  The Veteran reported had lost 15 pounds and had a 
diagnosis of viral hepatitis, HAA positive.  

On the November 1978 service exit examination report, the 
Veteran checked the box for yes to having had jaundice or 
hepatitis, frequent painful urination, venereal disease and 
recent gain or loss of weight.  A notation on the November 
1978 Report of Medical History indicated a history of 
gonorrhea without sequela.  

In a June 2007 letter, the Veteran noted being involved in a 
June 1977 motorcycle accident in Frankfurt, Germany and 
treated at the 97th General Hospital.  

The Veteran noted in his February 2008 VA Form 9 that he 
contracted hepatitis B as a consequence of a sexual 
transmission during service.  He reported living with a woman 
who had spent time at a hospital in Frankfurt, Germany for 
treatment of hepatitis before his own treatment for the same 
disease.  

During the September 2009 hearing, the Veteran testified that 
he had venereal diseases during service and a tattoo before 
entrance into service, but denied any drug use.  He reported 
spending two years living with a woman who had had hepatitis 
during their time together while stationed in Germany.  

The November 2007 VA examiner noted that, with the evidence 
provided to him, he could not with good clinical judgment 
define when the patient did get hepatitis B without resorting 
to speculation.  However, in this regard, the Board finds no 
evidence suggesting other risks factors or sources of 
infection to which his hepatitis B can be likely attributed.  

Therefore, in resolving all reasonable doubt in the Veteran's 
favor, service connection for the residuals of hepatitis B is 
warranted.   


ORDER

Service connection for the residuals of hepatitis B is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


